DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 02, 2022 has been entered.
 
Response to Amendment
Acknowledgement is made of the amendment filed May 02, 2022.  Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 remain pending in the application.  
Claims 1, 6, 11, and 16 are currently amended.  
Claim 3, 8, 13, and 18 are canceled.
No claims are newly added.

Response to Arguments
Applicant’s arguments, see REMARKS, filed May 02, 2022, with respect to claims 1, 3-6, 8-11, 13-16 and 18-20 rejected under 35 USC 103 as being unpatentable over Islam et al. (US 2018/0176949 A1) in view of Yuan et al. (US 2011/0051835 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed May 02, 2022. 

Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Islam et al. (US 2018/0176949 A1) in view of Yuan et al. (US 2011/0051835 A1), fails to teach, “wherein the uplink transmission parameter comprises an uplink codebook, an antenna port, spatial relation information, and a transmission configuration indication (TCI) state,” as recited in claims 1, 6, 11 and 16.
Islam is an exemplary reference in the relevant field of endeavor.  Islam discloses a method of a terminal in a communication system, the method comprising transmitting an uplink transmission subset restriction request to a base station for applying a restriction of subset of uplink transmission parameter based on a predetermined condition related to uplink transmission power and receiving a response from the base station corresponding to the request. However, Islam fails to teach, “wherein the uplink transmission parameter comprises an uplink codebook, an antenna port, spatial relation information, and a transmission configuration indication (TCI) state,” as recited in claims 1, 6, 11 and 16.
Yuan is another exemplary reference in the relevant field of endeavor.  Yuan discloses transmitting an uplink signal to a base statin based on a UL-TxSR in FIG. 8 which shows transmitting in SU-MIMO mode with two or more of its antennas. However, Yuan fails to teach, “wherein the uplink transmission parameter comprises an uplink codebook, an antenna port, spatial relation information, and a transmission configuration indication (TCI) state,” as recited in claims 1, 6, 11 and 16.
For these reasons claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633